            Case 2:21-cv-00141-JHS Document 7 Filed 01/28/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,                               :
    Plaintiff,                               :
                                             :
       v.                                    :      CIVIL ACTION NO. 21-CV-0141
                                             :
THE COMMONWEALTH OF                          :
PENNSYLVANIA,                                :
     Defendant.                              :

                                            ORDER

       AND NOW, this 28th day of January, 2021, upon consideration of Plaintiff Amro

Elansari’s Motion to Proceed In Forma Pauperis (ECF No. 1), Complaint (ECF No. 2),

Supplemental Brief in Support of Issuance of Summons (ECF No. 4), and Motion to Strike

(ECF No. 5) it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Motion to Strike, which strikes Elansari’s request for damages, is

GRANTED.

       4.      The Complaint is DISMISSED WITH PREJUDICE as legally frivolous,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       5.      The Clerk of Court is DIRECTED to close this case.

       6.      No later than seven (7) days from the date of this Order, Elansari shall SHOW

CAUSE by filing a “Response to Show Cause Order” not to exceed ten pages stating why the

Court should not enjoin him, for the reasons stated in the accompanying Memorandum, from

filing any new civil, non-habeas cases on an in forma pauperis basis, unless: (1) he does so
            Case 2:21-cv-00141-JHS Document 7 Filed 01/28/21 Page 2 of 2




through counsel; (2) he becomes incarcerated and he files a lawsuit challenging the conditions of

his confinement; or (3) he seeks review of a final decision of the Commissioner of Social

Security pursuant to 42 U.S.C. § 405(g), denying him social security benefits.

       7.      Should Elansari fail to file a Response as directed by Paragraph 6 of this Order,

the Court will issue an injunction against Elansari without any further notice.

                                              BY THE COURT:



                                              /s/Joel H. Slomsky, J.
                                              JOEL H. SLOMSKY, J.




                                                 2
